Citation Nr: 1037045	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Service connection for a prostate disorder, to include as 
secondary to herbicide exposure.

2. Service connection for hand tremors, to include as secondary 
to herbicide exposure.

3. Service connection for a colon disorder, to include as 
secondary to herbicide exposure.

4. Service connection for a toenail and foot fungus, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in  Atlanta, Georgia, that denied the 
Veteran's above noted claims.

The Board notes that, currently, there is a stay in effect as to 
claims for Parkinson's disease as based on herbicide exposure, 
enacted by the Secretary of the Department of Veterans Affairs.  
However, as the Veteran has never been diagnosed with 
Parkinson's, as discussed further below, the Board finds no 
prejudice to the Veteran in proceeding with the adjudication of 
this claim.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that 
the Veteran's prostate disorder is not related to service, to 
include as related to the Veteran's herbicide exposure in 
service.

2.  The preponderance of the evidence of record indicates that 
the Veteran's hand tremors are not related to service, to include 
as related to the Veteran's herbicide exposure in service.

3.  The preponderance of the evidence of record indicates that 
the Veteran does not have a colon disorder related to service, to 
include as related to the Veteran's herbicide exposure in 
service.

4.  The preponderance of the evidence of record indicates that 
the Veteran does not have toenail and foot fungus related to 
service, to include as related to the Veteran's herbicide 
exposure in service.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2009).

2.  Hand tremors were not incurred in or aggravated by service, 
and may not be presumed to have been so incurred. 3 8 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2009).

3.  A colon disorder was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2009).

4.  A toenail and foot fungus was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Board notes that the Veteran's service records, and part of 
his claims folder, are missing, and possibly destroyed.  Although 
efforts have been made by VA to obtain the Veteran's complete 
service records, and complete folder, a March 2010 VA memorandum 
notes that the Veteran's file was unable to be found, and was 
therefore rebuilt as much as possible.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this Veteran's claim was 
undertaken with this duty in mind.

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in March 2004 and March 2006.  These documents 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it pertains 
to disability evaluations and effective dates by the March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  No prejudice has been alleged in the timing of this 
latter notice, and none is apparent from the record; and the 
claim was readjudicated during the course of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a timing defect may be cured by the issuance of fully compliant 
notification followed by a re- adjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and attempting to rebuild the Veteran's claims 
folder.  Consequently, the Board finds that the duty to notify 
and assist has been satisfied, as to those claims being finally 
decided on this appeal.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection may be presumed for certain chronic diseases 
which become manifest to a compensable degree within a prescribed 
period after discharge from service (one year), even though there 
is no evidence of such disease during the period of service, 
provided the Veteran had active service of 90 days or more.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

The Board notes that the Veteran has indicated he believes his 
claimed disabilities may be due to herbicide exposure.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the specific time period will be considered to 
have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era, as the Veteran has, shall be presumed to have been 
exposed during such service to an herbicide agent (i.e., Agent 
Orange). 38 C.F.R. § 3.307(a).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  The Board notes additionally that, as a result of 
amendments to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was 
added to the list of diseases for which presumptive service 
connection can be established.  The change was effective July 9, 
2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents. 

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for which 
the Secretary of VA has not specifically determined a presumption 
of service connection is warranted. See Notice, 64 Fed. Reg. 
59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishing entitlement to service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a prostate disorder.  
While the Board agrees that the Veteran is entitled to a 
presumption of exposure to herbicides in service, the only 
presumptive disorder concerning the prostate is prostate cancer.  
The evidence of record does not show that the Veteran has ever 
been diagnosed with prostate cancer.  The Veteran has a current 
diagnosis of benign prostatic hypertrophy.  There is no evidence 
of record dated any earlier than 2005, 35 years after the 
Veteran's separation from service, showing a diagnosis of any 
prostate disorder.  No medical evidence has been presented 
linking the Veteran's current diagnosis of benign prostatic 
hypertrophy either directly to service, or to the Veteran's 
herbicide exposure in service.  With no evidence of any prostate 
disorder in service or for many years after service, with no 
evidence that the Veteran has a presumptive prostate condition 
for which service connection could be granted, and with no 
medical evidence having been presented linking the Veteran's 
current diagnosis of benign prostatic hypertrophy to service or 
to his herbicide exposure, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this disability.

Again taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hand tremors, to 
include as secondary to herbicide exposure.  In this regard, the 
Board agrees with the Veteran that Parkinson's disease is a 
disease for which presumptive service connection may be granted 
as based on herbicide exposure, and the Veteran is presumed 
exposed to herbicides based on his service, however, no medical 
evidence has been presented which indicates that the Veteran, at 
any time, has been diagnosed with Parkinson's disease.  The 
Veteran has been diagnosed with a benign essential hand tremor, 
possibly related to writer's cramp, or a physiological tremor; 
however, the Veteran's outpatient treatment records show that he 
has consistently been found to not have Parkinson's, as he has 
none of the signs of Parkinson's such as a resting tremor, 
bradykinesia, or rigidity.  Without a diagnosis of Parkinson's 
disease, service connection cannot be granted for Parkinson's 
disease on a presumptive basis.

Service connection could still be granted for the Veteran's 
tremor, as directly related to service, or as secondary to 
herbicide exposure.  However, there is no medical evidence of 
record showing a diagnosis of hand tremors until 2005, 35 years 
after the Veteran's separation from service.  In an outpatient 
treatment record dated March 2008, a VA neurologist indicated 
that the Veteran requested that she indicate his tremor was 
related to herbicide exposure.  However, she indicated that she 
was unable to state whether his tremor was due to herbicide 
exposure.

The Board also recognizes a letter from a private physician dated 
March 2008, who indicates that the Veteran was exposed to 
herbicides during service, and that she had treated him for 
anxiety and hand tremors.  While that examiner requested that the 
Veteran be evaluated to see if his symptoms could be related to 
herbicide exposure, that examiner did not in any way indicate 
that it was her opinion that the Veteran's current hand tremors 
were related to service.

Thus, the evidence of record does not show that the Veteran has a 
presumptive condition which is causing his hand tremors, such as 
Parkinson's disease, for which service connection could be 
granted based on his herbicide exposure, nor is there any medical 
evidence of record relating his diagnosis of essential hand 
tremors to service, or to herbicide exposure.  With no medical 
evidence having been presented to relate the Veteran's hand 
tremor to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection for 
this disability.

Again taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a colon condition, 
to include as secondary to herbicide exposure.  As for relating 
this condition to herbicide exposure, the Board notes that there 
is no specific colon disorder, to include colon polyps, for which 
service connection may be granted on a presumptive basis.  
Further, the Board notes that there is no evidence of record that 
the Veteran has, at any time, been diagnosed with colon polyps.  
However, it appears that prior to the claims file being rebuilt, 
there was evidence of record showing a diagnosis of colon polyps.  
Even if the Veteran has had colon polyps previously however, the 
Veteran's most recent outpatient treatment records show no 
current diagnosis of, or treatment for colon polyps, or for the 
residuals of any colon polyp removal.  Further, there is no 
medical evidence of record showing a relationship between any 
colon condition the Veteran might have, and service, or herbicide 
exposure.  With no evidence having been presented to show that 
the Veteran currently has any colon disorder, and with no medical 
evidence having been presented which indicates that the Veteran 
has, at any time, had a colon disorder which is related to 
service or to the Veteran's herbicide exposure, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for this disability.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a toenail and 
foot fungus, to include as secondary to herbicide exposure.  The 
Veteran has reported that he has previously been treated for foot 
fungus and toenail removal, and the Board will accept the 
Veteran's statements that he had a previous diagnosis of foot 
fungus, in light of the Veteran's claims file having to be 
rebuilt.  However, VA medical records from 2005 to the present 
have been associated with the Veteran's claims file, and they 
show no current diagnosis of any toenail or foot fungus.  
Further, the Board points out that the only skin disabilities for 
which presumptive service connection may be granted based on 
exposure to herbicides are for chloracne or other acneform 
diseases consistent with chloracne, which the Veteran had never 
been diagnosed with.  As noted above, service connection could be 
granted on a direct basis for this disability, or as directly 
related to herbicide exposure rather than presumptively related; 
however, there is no medical evidence of record showing a current 
diagnosis of any foot fungus or toenail fungus, and no medical 
evidence of record relating any prior fungal diagnosis to service 
or to herbicide exposure.  With no evidence having been presented 
to show that the Veteran currently has any fungal condition, and 
with no medical evidence having been presented which indicates 
that the Veteran has, at any time, had a fungal condition which 
is related to service or to the Veteran's herbicide exposure, the 
Board finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

In sum, the preponderance of the evidence shows that the Veteran 
does not have any presumptive condition which may be related to 
herbicide exposure, nor does the Veteran have any currently 
claimed medical conditions for which medical evidence has been 
presented linking that disability to service, or to the Veteran's 
presumed herbicide exposure.  As the preponderance of the 
evidence is against all these claims, the benefit-of-the-doubt 
doctrine does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Service connection for a prostate disorder, to include as 
secondary to herbicide exposure, is denied.

Service connection for hand tremors, to include as secondary to 
herbicide exposure, is denied.

Service connection for a colon disorder, to include as secondary 
to herbicide exposure, is denied.

Service connection for a toenail and foot fungus, to include as 
secondary to herbicide exposure, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


